Case 0:20-cv-60416-AMC Document 97-71 Entered on FLSD Docket 07/09/2021 Page 1 of 24




                    EXHIBIT 71
            Case 0:20-cv-60416-AMC Document 97-71 Entered on FLSD Docket 07/09/2021 Page 2 of 24




Office 365 ProPlus Pitch Deck Overview
Last Updated: January, 2018
Office 365 ProPlus is the most secure suite of Office cloud productivity apps, offering the broadest and deepest set of capabilities across all your devices,
including rich, intelligent services that assist in content creation, analysis, scheduling, and communications, with immediate access to documents in the cloud.
This presentation is intended to provide an overview of the breadth of value that Office 365 ProPlus offers. The ‘Office 365 ProPlus Pitch Deck presentation is our
hero story for the Office apps.
This presentation focuses on product truths and customer-driven business scenarios and includes supplemental material that highlights the growing innovation gap
between Office 365 ProPlus and legacy clients and the interdependency of Office 365 ProPlus with other Office 365 services. Please note, there is an extensive
appendix of materials that can be used to support the core product pitch.
We suggest using the core pitch portion of the deck either in its entirety as part of a 45-60 minute session or customizing elements of it for a more specific
presentation.

 Presentation                                       45-60 mins

 Open Discussion                                    10 mins




                                                                                                                                                                      TOCMAIL_00000925
        Case 0:20-cv-60416-AMC Document 97-71 Entered on FLSD Docket 07/09/2021 Page 3 of 24




Slide                                 Notes

                                      Guidance: This is a hidden slide, not to be shown to customers. This slide will provide guidance on
                                      who the target of the presentation is, desired outcomes, how to present the deck, usage and
                                      contact info, and more.

                                      Talk track: N/a




                                      Guidance: Title slide. Introduce yourself, set the agenda, etc.

                                      Talk track: N/a




                                      Guidance: The goal of this slide is to make the case that employee engagement is imperative for
                                      a thriving workplace and that technology is a critical component of engaging employees. This
                                      slide is supported by compelling data points and industry research.

                                      Talk track: I’d like to start off by looking at technology’s role in the modern workplace and how
                                      said technology can be critically important to the well-being of your workforce.

                                      There has been a lot of research conducted around the topic of employee engagement and
                                      satisfaction in the workplace and one of the key takeaways folks are finding is that technology is
                                      a crucial component of overall satisfaction. A recent study by Staples found that 75% of American
                                      workers say their employers don’t give them access to the latest technology to do their job
                                      efficiently1. Another study suggested that 2 in 5 employees state they would quit their jobs over
                                      poor workplace technology2. Taken together, these are staggering statistics that highlight the
                                      value workers are placing on the technology available to them and the role it plays in their job
                                      satisfaction and engagement.




                                                                                                                                            TOCMAIL_00000926
Case 0:20-cv-60416-AMC Document 97-71 Entered on FLSD Docket 07/09/2021 Page 4 of 24




                              Having more highly engaged teams also pays off in the long run. Gallup suggests that teams with
                              high employee engagement rates are 21% more productive and have 28% less internal theft
                              than those with low engagement3. Additionally, highly engaged business units result in 21%
                              greater profitability according to Gallup4.

                              Gallup also estimates that actively disengaged employees cost the U.S. $483 billion to $605
                              billion each year in lost productivity10.

                              At the end of the day, the research paints a pretty clear picture that effective technologies are a
                              major component of employee engagement. And employee engagement is key driver of
                              productivity and profitability.

                              Additional notes:

                              Supporting data points:
                                  1. 75% of American workers say their employers don’t give them access to the latest
                                       technology to do their job efficiently
                                  2. 2 in 5 employees state they would quit their jobs over poor workplace technology
                                  3. Teams with high employee engagement rates are 21% more productive and have 28%
                                       less internal theft than those with low engagement
                                  4. Highly engaged business units result in 21% greater profitability
                                  5. Employees who believe their workplace effectively uses mobile tech are more creative,
                                       satisfied, and productive at work
                                  6. Employees who spend 60% to 80% of their time working remotely are likely to have the
                                       highest workplace engagement
                                  7. Employee retention will increase 10% by 2020 in organizations that have a “choose your
                                       own work style” culture
                                  8. Productivity improves by 20-25% in organizations with connected employees
                                  9. Employees who are engaged are 27% more likely to report “excellent” performance
                                  10. Gallup estimates that actively disengaged employees cost the U.S. $483 billion to $605
                                       billion each year in lost productivity
                              Sources:
                                  1. The Staples Business Advantage Workplace Index 2016: Measuring Workplace Trends
                                       and Work Culture; https://go.staplesadvantage.com/workplaceindex2016
                                  2. US Future-Ready Workforce Study, 2016
                                  3. Gallup, Managing Employee Risk Requires a Culture of Compliance, 2016;
                                       http://www.gallup.com/businessjournal/190352/managing-employee-risk-requires-
                                       culture-compliance.aspx
                                  4. Gallup, State of the American Workplace, 2017;
                                       http://news.gallup.com/reports/199961/7.aspx#aspnetForm
                                  5. The Economist: Intelligence Unit; http://www.arubanetworks.com/pdf-




                                                                                                                                    TOCMAIL_00000927
Case 0:20-cv-60416-AMC Document 97-71 Entered on FLSD Docket 07/09/2021 Page 5 of 24



                                  5.  viewer/?q=/assets/EIUStudy.pdf
                                  6.  Gallup, 2017; http://news.gallup.com/businessjournal/206180/engaged-remote-
                                      workforce.aspx
                                  7. Gartner Predicts 2017: Boosting Business Results Through Personal Choice in the Digital
                                      Workplace; https://www.gartner.com/doc/3512517/predicts--boosting-business-results
                                  8. McKinsey, the social economy: Unlocking value and productivity through social
                                      technologies; https://www.mckinsey.com/industries/high-tech/our-insights/the-social-
                                      economy
                                  9. Gallup, Well-Being Enhances Benefits of Employee Engagement, 2015;
                                      http://news.gallup.com/businessjournal/186386/enhances-benefits-employee-
                                      engagement.aspx
                                  10. Gallup, State of the American Workplace, 2017;
                                      http://news.gallup.com/reports/199961/7.aspx#aspnetForm

                              Guidance: This is the Microsoft 365 for Enterprise “hero” slide for Office 365 ProPlus. The
                              purpose of this slide is to ground the audience in the strategic direction of Microsoft as a
                              company. With Microsoft 365, organizations can truly attain a secure and productive enterprise.
                              This slide will also help the audience orient themselves as to where Office 365 ProPlus fits into the
                              broader Microsoft SKU strategy.

                              Talk track: Introducing Microsoft 365 for Enterprise, your comprehensive solution for a secure and
                              productive organization. Microsoft 365 helps solve the employee engagement challenges
                              surfaced earlier while also providing the mobility and security solutions that organizations like
                              yours need in this modern age of cybersecurity threats and mobile workforces.

                              While Microsoft 365 provides a lot of value through Windows 10 and Enterprise Mobility +
                              Security services our focus today is on Office 365, specifically ProPlus, and how this productivity
                              software unlocks creativity, is built for teamwork, is integrated for simplicity, and provides
                              intelligent security. Those four concepts make up the core promises of Microsoft 365 as a whole
                              and ProPlus plays a special role in bringing that value to life.




                                                                                                                                      TOCMAIL_00000928
Case 0:20-cv-60416-AMC Document 97-71 Entered on FLSD Docket 07/09/2021 Page 6 of 24



                              Guidance: This slide provides a 10,000 foot view of the ProPlus suite of products and services.
                              The main intention here is to level-set with the audience what we are specifically talking about
                              when we say “ProPlus”. This slide will also help you quickly articulate the value of ProPlus at a
                              high-level.

                              Talk track: So I want to hone in on the main topic of today’s conversation and that is ProPlus.
                              When people think of Office traditionally, they are thinking of the apps that comprise the ProPlus
                              suite: Outlook, Word, PowerPoint, Excel, and so on. While the broader Office 365 Enterprise
                              SKUs (E3, and E5) contain ProPlus, they also provide additional services such as SharePoint,
                              Exchange, Teams, Yammer, and more. Our focus here is on the ProPlus specific value proposition
                              and why it may be a better option than a traditional perpetual client license model. (And also
                              why it is better than any other competitor software on the market!) But we will explore that topic
                              in more detail in later slides.

                              To give a quick summary, ProPlus contains all the desktop apps your people know, love, and have
                              likely been using for many years.

                              [note to speaker – pick ~2 of each category to reference, don’t read all apps/services]

                                         Outlook – our signature email application that helps you communicate
                                         Word – the world’s universal word processor and document creator
                                         Excel – the favored spreadsheet app
                                         PowerPoint – the de-facto standard in presentation software
                                         OneNote – the most prominent note taking tool
                                         Access – an easy way to create lightweight database apps
                                         Publisher – a better way to work with pictures
                                         OneDrive – a file hosting service for anywhere access to your info
                                         Skype for Business – software to help connect people through IM, phone, and video calls


                              But ProPlus SKUs also come with a number of additional benefits, many of which are unavailable
                              in Professional Plus—the perpetual license version. These benefits include:

                                         5 PC installs—This means each employee can activate Office on a broad range of PC
                                          devices with access to all shared files and data that is tied to their own account
                                         5 tablets and 5 phones—Employees can also put Office on their tablets and mobile
                                          devices so they can have access to their apps and info from anywhere
                                         Online versions—Your people will also get access to robust online versions of their office
                                          apps so they can get work done on any device, regardless of whether Office is installed,




                                                                                                                                       TOCMAIL_00000929
Case 0:20-cv-60416-AMC Document 97-71 Entered on FLSD Docket 07/09/2021 Page 7 of 24



                                      anywhere they have an internet connection
                                      1 TB cloud storage—Because ProPlus comes with OneDrive, your people don’t need to
                                       worry about running out of space on their local machines—there is ample room in the
                                       cloud for all their files
                                      Up to date—This is a major advantage over perpetual licenses as your apps will always
                                       be up-to-date with the latest and greatest features from the Office teams at Microsoft
                                      Secure and compliant—ProPlus boasts cutting-edge security practices with five layers of
                                       security and proactive monitoring help keep customer data safe
                                      Fast track assistance— Microsoft FastTrack for Office 365 is our customer success service
                                       designed to help you move to Office 365 smoothly and with confidence, and realize
                                       business value faster
                                      24/7 phone support— Microsoft Support provides telephone and online answers, how-to
                                       resources and connections with other Office 365 customers for setup and quick fixes


                              Guidance: The purpose of this slide is to provide the audience with some of the most compelling
                              reasons to choose a subscription-based ProPlus service. The assumption here is that you are
                              pitching to a customer who is up for renewal shortly and considering options. This is a useful slide
                              in a scenario where the customer is thinking of switching from a perpetual license to subscription or
                              if another competitor is in the account (like Google Docs).

                              Talk track: There are many reasons to deploy ProPlus. You may need or want to start thinking
                              about the renewal process and we have summarized what we think are the top 10 reasons why
                              you would want to go with a subscription-based services like Office 365 ProPlus.

                                  1.   More secure—ProPlus offers the most secure way to connect to Office 365 services. At
                                       the service level, Office 365 uses the defense-in-depth approach to provide physical,
                                       logical, and data layers of security features and operational best practices. In addition,
                                       Office 365 gives you enterprise-grade user and admin controls to further secure your
                                       environment.
                                  2.   Anywhere access— Access your work across all your devices with 1TB OneDrive storage
                                       and multiple installs. Office 365 is designed for the way people work today,
                                       empowering your teams to stay connected and be productive no matter where they are.
                                  3.   Intelligence. Users can do their best work using Intelligent features built into Office 365
                                       ProPlus such ass Designer, Tap, Editor, Researcher and more.
                                  4.   Collaboration—Built-in collaboration features enable teams to work together seamlessly.
                                       Securely view, co-author, and share files anywhere with your team, thanks to integration
                                       with file-sharing and storage services in the cloud.
                                  5.   Mitigate shadow IT—Collaboration in apps like Word, Excel, and PowerPoint (WXP)




                                                                                                                                      TOCMAIL_00000930
Case 0:20-cv-60416-AMC Document 97-71 Entered on FLSD Docket 07/09/2021 Page 8 of 24



                                  5.  means less leaks via unauthorized apps outside your firewall. There’s no need to spin up
                                      a Google Docs account as all the file sharing you’ll ever need is built right into the
                                      service.
                                  6. Proactive app compatibility—Make sure existing apps function optimally while assessing
                                      macros and add-in compatibility with services such as Ready for Windows and the
                                      Readiness Toolkit.
                                  7. Detect threats early—Advanced threat intelligence empowers you to take action before
                                      an issue occurs with features like Safe Attachments, Safe Links, URL detonation, and
                                      more.*
                                  8. Deployment assistance—FastTrack deployment assistance helps get you up and running
                                      faster. FastTrack resources and services are included with Office 365 ProPlus for
                                      customers with at least 50 seats.
                                  9. Always on—With a 99.9% uptime guarantee, your users will never be without the apps
                                      your business relies on. Services are financially backed.
                                  10. Stay current—With monthly updates, you’ll always be up-to-date with the latest security
                                      and end user features. No need to pay for version upgrades; updates are included in
                                      your subscription. New features are rolled out to Office 365 customers regularly.


                              *Some features only available in E5 SKUs

                              Guidance: This is a hidden slide and should likely only be shown to customers who you feel would
                              welcome this information or be comfortable with hearing it. This slide should likely not be shown to
                              all customers and only applies to customers on or considering a perpetual license model. This slide
                              may be better used as talk track material and not explicitly shown. Please use discretion if
                              showing this slide.

                              Talk track: There are additionally a number of reasons to think about moving to an Office 365
                              ProPlus deployment. Beyond the continuous updates and advanced features, there are some
                              profound reasons why ProPlus makes more sense for your business than a perpetual license:
                                  1. End of support is coming for Windows 7 and Office 2010 in the year 2020. For those of
                                       you who are still running on this software, you will soon be facing tech refresh
                                       conversations. There is no better time than the present to start planning your rollout and
                                       there is no better future-proof productivity software than Office 365 ProPlus.
                                  2. 2020 is also the year when all versions of Office released before 2015 will be unable
                                       to connect to Office 365 services. This will affect services like Exchange Online,
                                       SharePoint Online, OneDrive for Business, and/or Skype for Business. As the business
                                       world moves to subscription-based models, Microsoft will dedicate more and more
                                       resources to supporting this market trend and enhancing the subscription experience for
                                       users.
                                  3. MSI will not be supported on Office perpetual editions in the future, only “click-to-run”




                                                                                                                                     TOCMAIL_00000931
Case 0:20-cv-60416-AMC Document 97-71 Entered on FLSD Docket 07/09/2021 Page 9 of 24



                                  3.   (C2R). Yet another reason why subscription models make the most sense for an
                                       organization. Again, Microsoft is investing in subscription-based deployment technologies
                                       by devoting resources to C2R tech.
                                  4.   With the increased focus on subscriptions, support policies for perpetual clients will be
                                       reduced to 5 (+2) years moving forward. This includes the upcoming release of Office
                                       2019.

                              Guidance: The intention here is to bring the conversation full circle and explore how ProPlus aligns
                              value to the Microsoft 365 value proposition pillars. This slide features hyperlinks that allow you
                              to navigate to different sections within the deck. If you want to specifically touch on a topic and
                              ignore other just click or touch the images or titles to jump to that section. If you want to move
                              through the deck chronologically, simply progress the slide.

                              Talk track: Now that we’ve discussed what ProPlus is and the reasons it makes sense to deploy it, I
                              want to shift our focus to how ProPlus empowers your business in a variety of scenarios and
                              delivers on the promises of Microsoft 365 mentioned earlier. In the following sections we will
                              explore some of our top features that we feel will help your organization unlock creativity,
                              collaborate as a team, make ProPlus easier to use and deploy, and protect your company’s
                              information.

                              Guidance: This slide is the “hero” slide for the “unlocks creativity” section. If you want to
                              consolidate your presentation and not explore each of the main topics and supporting
                              features/capabilities highlighted on this slide, you can remove any related subsequent slides. We
                              recommend providing some explanation for the features showcased here. The details for those
                              features can be found in the following slides and in the feature-specific slides in the appendix. The
                              talk track has been put together with the assumption that all following slides will be shown. If you
                              are condensing your presentation, your own talk track may require modification. This slide also
                              features hyperlinks that will help you navigate to any one of the topic slides and can be used to
                              skip ahead to a section you or the audience feels is most relevant.

                              Talk track: ProPlus empowers your users to truly craft engaging content that tells your story as an
                              organization and as people. There are four main topics we want to explore here and numerous
                              features that support those topics.

                              Our focus today will be on how ProPlus empowers your users to:
                                   Make amazing content
                                   Get work done smarter and faster
                                   Visualize data in new ways
                                   And work naturally with ink and touch




                                                                                                                                      TOCMAIL_00000932
Case 0:20-cv-60416-AMC Document 97-71 Entered on FLSD Docket 07/09/2021 Page 10 of
                                      24


                             Guidance: This slide explores the “make amazing content” portion of the “unlocks creativity”
                             Microsoft 365 pillar. Use this slide if relevant to your audience. This slide features a number of
                             hyperlinks that enable you to navigate to other sections of the presentation. The top bar
                             navigation will enable you to jump to the selected section’s “hero” slide, while the bottom “click
                             here for a feature overview” bar will take you to a slide in the appendix that features a
                             PowerPoint Zoom overview of every feature that relates to the “unlocks creativity” Microsoft 365
                             pillar.

                             Talk track: Let’s explore how ProPlus enables you and your users to make amazing content.

                             Bring presentations to life with PowerPoint Morph, Zoom, and 3D:
                                   Make your presentations more dynamic and exciting
                                   Create cinematic motion effortlessly
                                   Apply motion to 3D objects for a richer experience
                                   Jump to and from slides and sections in an order you decide


                             Make your message crisp with Editor:
                                 Check for clarity, consistency, and conciseness with intelligent tools
                                 Incorporate suggestions based on your organization’s guidelines
                                 Receive help and feedback in over 90 languages


                             Find and reuse content from your team with Tap:
                                   Find and reuse files and documents used by you and your team
                                   Stay focused and search for what you need, right within the pane
                                   Pull content from those files directly into Word


                             Create stunning slides in a few clicks using PowerPoint Designer:
                                  Create designer-grade presentations in minutes
                                  Maximize visual impact with multiple design options
                                  Take advantage of cloud intelligence to analyze and identify the best imagery for your
                                      presentations


                             Please note this is not an exhaustive list. There are many more features in ProPlus that will enable
                             your people to make amazing content.




                                                                                                                                    TOCMAIL_00000933
Case 0:20-cv-60416-AMC Document 97-71 Entered on FLSD Docket 07/09/2021 Page 11 of
                                      24


                             Guidance: This slide explores the “get work done smarter and faster” portion of the “unlocks
                             creativity” Microsoft 365 pillar. Use this slide if relevant to your audience. This slide features a
                             number of hyperlinks that enable you to navigate to other sections of the presentation. The top
                             bar navigation will enable you to jump to the selected section’s “hero” slide, while the bottom
                             “click here for a feature overview” bar will take you to a slide in the appendix that features a
                             PowerPoint Zoom overview of every feature that relates to the “unlocks creativity” Microsoft 365
                             pillar.

                             Talk track: There are a many ways ProPlus enables you and your users to get work done smarter
                             and faster

                             Focused Inbox:
                                  Stay on top of incoming email without having to visit another folder
                                  Prioritize your actions based on email from the people you interact with often, and the
                                      content of the email itself
                                  Focus on the emails that matter most to you


                             Researcher:
                                  Explore and research content without leaving Word
                                  Add relevant quotes, citable sources, and images to the document
                                  View related topics to the content being researched


                             Search:
                                  Search email up to 66% faster than with prior versions of Outlook
                                  Find the right person fast with fuzzy name matching
                                  Put a face to a name with pictures from the company directory


                             Smart Lookup:
                                 Find definitions, synonyms, and parts of speech for any word
                                 Incorporate information from Bing-powered web searches to enhance your content
                                 Define unfamiliar terms from Excel spreadsheets


                             Please note this is not an exhaustive list. There are many more features in ProPlus that will enable
                             your people to get work done smarter and faster.




                                                                                                                                    TOCMAIL_00000934
Case 0:20-cv-60416-AMC Document 97-71 Entered on FLSD Docket 07/09/2021 Page 12 of
                                      24


                             Guidance: This slide explores the “visualize data in new ways” portion of the “unlocks creativity”
                             Microsoft 365 pillar. Use this slide if relevant to your audience. This slide features a number of
                             hyperlinks that enable you to navigate to other sections of the presentation. The top bar
                             navigation will enable you to jump to the selected section’s “hero” slide, while the bottom “click
                             here for a feature overview” bar will take you to a slide in the appendix that features a
                             PowerPoint Zoom overview of every feature that relates to the “unlocks creativity” Microsoft 365
                             pillar.

                             Talk track: With new chart types, Power BI integration, and new functionality in Excel, ProPlus will
                             help you and your people visualize data in new ways.

                             Power Pivot:
                                 Perform powerful data analysis and create sophisticated data models rapidly
                                 Mash up large volumes of data from various sources
                                 Easily share Power Pivot spreadsheets just like any other file


                             New charts:
                                 Transform geographic data into high-fidelity visualizations
                                 Identify insights, trends and opportunities in your data
                                 Insert maps into Word, PowerPoint, and Outlook


                             Get and transform:
                                  Utilize fast, easy data gathering and shaping capabilities
                                  Connect, combine, and refine data sources to meet your analysis needs
                                  Use in conjunction with Power BI and in the Power Query Add-In


                             Power BI*:
                                 Publish your data directly from Excel directly to Power BI
                                 Create interactive reports and dashboards
                                 Visualize hierarchical, financial, and geospatial data with new charts


                             Please note this is not an exhaustive list. There are many more features in ProPlus that will enable
                             your teams to visualize data in new ways.

                             *Requires a Power BI subscription.




                                                                                                                                    TOCMAIL_00000935
Case 0:20-cv-60416-AMC Document 97-71 Entered on FLSD Docket 07/09/2021 Page 13 of
                                      24


                             Guidance: This slide explores the “work naturally with ink and touch” portion of the “unlocks
                             creativity” Microsoft 365 pillar. Use this slide if relevant to your audience. This slide features a
                             number of hyperlinks that enable you to navigate to other sections of the presentation. The top
                             bar navigation will enable you to jump to the selected section’s “hero” slide, while the bottom
                             “click here for a feature overview” bar will take you to a slide in the appendix that features a
                             PowerPoint Zoom overview of every feature that relates to the “unlocks creativity” Microsoft 365
                             pillar.

                             Talk track: Work naturally with ink and touch within your ProPlus applications.

                             Intelligent digital ink*:
                                    Use your finger or pen to write and draw or highlight content
                                    Replay handwriting to provide step-by-step instructions
                                    Transform drawings into shapes with shape recognition


                             Touch-optimized apps*:
                                  Use natural gestures and swipes to interact with apps
                                  Take advantage of a more immersive application experience


                             Please note this is not an exhaustive list. There are more features in ProPlus that will enable your
                             people to work naturally with ink and touch.

                             *Touch capable tablet or PC required. Pen accessory may be sold separately.

                             Guidance: This slide is the “hero” slide for the “built for teamwork” section. If you want to
                             consolidate your presentation and not explore each of the main topics and supporting
                             features/capabilities highlighted on this slide, you can remove any related subsequent slides. We
                             recommend providing some explanation for the features showcased here. The details for those
                             features can be found in the following slides and in the feature-specific slides in the appendix. The
                             talk track has been put together with the assumption that all following slides will be shown. If you
                             are condensing your presentation, your own talk track may require modification. This slide also
                             features hyperlinks that will help you navigate to any one of the topic slides and can be used to
                             skip ahead to a section you or the audience feels is most relevant.

                             Talk track: ProPlus is built for teamwork with collaboration in its DNA. There are two major topics
                             we want to explore here, with many features that support those topics.

                             Our focus today will be on how ProPlus empowers you and your users to:
                                  Work together—in the same room or miles apart…




                                                                                                                                     TOCMAIL_00000936
Case 0:20-cv-60416-AMC Document 97-71 Entered on FLSD Docket 07/09/2021 Page 14 of
                                      24


                                     …and at the same time or on your own time.


                             Guidance: This slide explores the “work together—in the same room or miles apart…” portion of
                             the “built for teamwork” Microsoft 365 pillar. Use this slide if relevant to your audience. This slide
                             features a number of hyperlinks that enable you to navigate to other sections of the presentation.
                             The top bar navigation will enable you to jump to the selected section’s “hero” slide, while the
                             bottom “click here for a feature overview” bar will take you to a slide in the appendix that
                             features a PowerPoint Zoom overview of every feature that relates to the “built for teamwork”
                             Microsoft 365 pillar.

                             Talk track: ProPlus is built to enable people to work together—in the same room or miles apart.
                             Let’s look at some of the ways how.

                             Co-author together in Word, PowerPoint, and Excel*:
                                  Collaborate in real-time in the same document
                                  View where others are editing in the document
                                  Receive alerts when people enter or leave the document


                             Share ideas seamlessly with Skype for Business:
                                  Meet instantly with a fully integrated solution for voice, chat, or HD video*
                                  Reach other users even when they are not online
                                  Preload attachments to your online meeting from Outlook


                             Modernize teamwork with Office 365 Groups:
                                 Access a shared inbox of conversations, calendar, files, and notebook
                                 Discover Groups relevant to you based on what your peers’ work
                                 Browse, join, and create Groups right from Outlook


                             Please note this is not an exhaustive list. There are many more features in ProPlus that will enable
                             your people to work together—in the same room or miles apart.

                             * For real-time co-authoring, co-authors must be using Office 2016 or Office Online.




                                                                                                                                      TOCMAIL_00000937
Case 0:20-cv-60416-AMC Document 97-71 Entered on FLSD Docket 07/09/2021 Page 15 of
                                      24


                             Guidance: This slide explores the “…at the same time or on your own time” portion of the “built
                             for teamwork” Microsoft 365 pillar. Use this slide if relevant to your audience. This slide features
                             a number of hyperlinks that enable you to navigate to other sections of the presentation. The top
                             bar navigation will enable you to jump to the selected section’s “hero” slide, while the bottom
                             “click here for a feature overview” bar will take you to a slide in the appendix that features a
                             PowerPoint Zoom overview of every feature that relates to the “built for teamwork” Microsoft
                             365 pillar.

                             Talk track: ProPlus give you and your users to collaborate together at the same time or work
                             separately on your own time. Let’s explore.

                             Flag critical actions and inputs with @mentions:
                                  Get their attention with @ in the body of a message or meeting invite
                                  Select from your contact list and automatically add to the To line
                                  Search for messages that mention you


                             Easily find files shared with you:
                                   Share your document by inviting others from inside the app
                                   Review who has document access and their editing status
                                   Define document access for each person you’re sharing with


                             Never lose your work with Version History:
                                 Look back and understand how your files evolved over time
                                 Restore older versions in case you make a mistake
                                 Quickly access documents you have worked on recently


                             Please note this is not an exhaustive list. There are many more features in ProPlus that will enable
                             your teams to work at the same time or on your own time.




                                                                                                                                    TOCMAIL_00000938
Case 0:20-cv-60416-AMC Document 97-71 Entered on FLSD Docket 07/09/2021 Page 16 of
                                      24


                             Guidance: This slide is the “hero” slide for the “integrated for simplicity” section. If you want to
                             consolidate your presentation and not explore each of the main topics and supporting
                             features/capabilities highlighted on this slide, you can remove any related subsequent slides. We
                             recommend providing some explanation for the features showcased here. The details for those
                             features can be found in the following slides and in the feature-specific slides in the appendix. The
                             talk track has been put together with the assumption that all following slides will be shown. If you
                             are condensing your presentation, your own talk track may require modification. This slide also
                             features hyperlinks that will help you navigate to any one of the topic slides and can be used to
                             skip ahead to a section you or the audience feels is most relevant.

                             Talk track: ProPlus has been designed for simplicity for both users of the apps and services as
                             well as the IT folks who manage the deployment. The goal of ProPlus and Microsoft 365 was to
                             design a seamless experience across all its technologies. There are three main ways ProPlus does
                             this. Let’s check out the features and capabilities that make it possible.

                             ProPlus helps you and your people to:
                                  Access your work from anywhere
                                  Deploy, manage, and update with ease
                                  And ensure line-of-business (LOB) apps and macros function optimally


                             Guidance: This slide explores the “Access your work anywhere” portion of the “integrated for
                             simplicity” Microsoft 365 pillar. Use this slide if relevant to your audience. This slide features a
                             number of hyperlinks that enable you to navigate to other sections of the presentation. The top
                             bar navigation will enable you to jump to the selected section’s “hero” slide, while the bottom
                             “click here for a feature overview” bar will take you to a slide in the appendix that features a
                             PowerPoint Zoom overview of every feature that relates to the “integrated for simplicity”
                             Microsoft 365 pillar.

                             Talk track: ProPlus empowers you and your users to access work from anywhere. Let’s take a look
                             at the features that support that premise.

                             Use Office on all your devices with 5 PC, tablet, and phone activations:
                                  Get your office apps on every device with a single, unified experience
                                  Be productive from anywhere
                                  Work how and when you want


                             Stay productive anywhere with online versions of Office apps:
                                  Utilize a rich “near-desktop” experience
                                  Work anywhere with an internet connection




                                                                                                                                     TOCMAIL_00000939
Case 0:20-cv-60416-AMC Document 97-71 Entered on FLSD Docket 07/09/2021 Page 17 of
                                      24


                                     Modify documents on the go


                             Access your work on any device and any platform:
                                  Access your files and data from any activated device, anywhere, on any platform, at
                                      any time
                                  Share and collaborate on documents directly from OneDrive
                                  Provide access to anyone in your organization


                             Please note this is not an exhaustive list. There are many more features in ProPlus that will enable
                             you to access your work anywhere.

                             Guidance: This slide explores the “deploy, manage, and update with ease” portion of the
                             “integrated for simplicity” Microsoft 365 pillar. Use this slide if relevant to your audience. This
                             slide features a number of hyperlinks that enable you to navigate to other sections of the
                             presentation. The top bar navigation will enable you to jump to the selected section’s “hero” slide,
                             while the bottom “click here for a feature overview” bar will take you to a slide in the appendix
                             that features a PowerPoint Zoom overview of every feature that relates to the “integrated for
                             simplicity” Microsoft 365 pillar.

                             Talk track: ProPlus simplifies the process for deploying the tech and continuing to manage
                             updates. We’ll look at how on this slide.

                             Always stay up-to-date with aligned Windows and ProPlus update cadence:
                                  Protect your organization with continuous updates and patches aligned to Windows
                                     releases
                                  Work on the latest and greatest versions of Office apps
                                  Get access to new Office features before perpetual clients
                                  Use the Office Deployment Tool (ODT) to manage deployment configurations


                             Manage seamlessly with Intune and Configuration Manager:
                                 Manage and deploy ProPlus with familiar technology
                                 Simplify the admin experience via the Microsoft Intune portal
                                 Control updates and deployment rollouts with System Center Configuration Manager
                                    (SCCM)


                             Optimize delivery with reduced package sizes and Peer Cache:




                                                                                                                                    TOCMAIL_00000940
Case 0:20-cv-60416-AMC Document 97-71 Entered on FLSD Docket 07/09/2021 Page 18 of
                                      24


                                     Manage the deployment to devices in remote locations by enabling Configuration
                                      Manager clients to share updates with other clients directly from their local cache
                                     Take advantage of Binary Delta Compression for even lighter file downloads
                                     Save on network bandwidth needed to roll out updates


                             Get up and running faster via FastTrack deployment options:
                                  Use the tools, resources, and guidance provided by Microsoft experts to get the most
                                     from Office ProPlus
                                  Get your Office 365 environment ready for use and plan rollout and usage within your
                                     organization
                                  Speed implementation, drive adoption, and help users get acquainted with the value of
                                     Office ProPlus


                             Please note this is not an exhaustive list. There are many more features in ProPlus that will enable
                             you and your staff to deploy, manage, and update ProPlus with ease.

                             Guidance: This slide explores the “ensure LOB apps and macros function optimally” portion of the
                             “integrated for simplicity” Microsoft 365 pillar. Use this slide if relevant to your audience. This
                             slide features a number of hyperlinks that enable you to navigate to other sections of the
                             presentation. The top bar navigation will enable you to jump to the selected section’s “hero” slide,
                             while the bottom “click here for a feature overview” bar will take you to a slide in the appendix
                             that features a PowerPoint Zoom overview of every feature that relates to the “integrated for
                             simplicity” Microsoft 365 pillar.

                             Talk track: When deploying ProPlus, it is imperative that the existing Line of Business apps and
                             macros your organization has developed function properly. We have a number of tools that will
                             help you assess your readiness to make the move. We’ll explore a few now.

                             Make sure existing apps function correctly with Ready for Windows:
                                 Check for app compatibility in the global Ready for Windows Directory
                                 Show your support for ProPlus and Windows 10, giving customers confidence in the
                                     quality and reliability of your software


                             Assess macros and add-in compatibility with the Readiness Toolkit:
                                  Identify compatibility issues with your Microsoft Visual Basic for Applications (VBA)
                                     macros and add-ins that you use with Office
                                  Assess your readiness to move to ProPlus with the Readiness Report Creator




                                                                                                                                    TOCMAIL_00000941
Case 0:20-cv-60416-AMC Document 97-71 Entered on FLSD Docket 07/09/2021 Page 19 of
                                      24


                                     Download the Readiness Toolkit for free from the Microsoft Download Center


                             Please note this is not an exhaustive list. There are more features in ProPlus that will enable you
                             and your people to ensure LOB apps and macros function optimally.

                             Guidance: This slide is the “hero” slide for the “intelligent security” section. If you want to
                             consolidate your presentation and not explore each of the main topics and supporting
                             features/capabilities highlighted on this slide, you can remove any related subsequent slides. We
                             recommend providing some explanation for the features showcased here. The details for those
                             features can be found in the following slides and in the feature-specific slides in the appendix. The
                             talk track has been put together with the assumption that all following slides will be shown. If you
                             are condensing your presentation, your own talk track may require modification. This slide also
                             features hyperlinks that will help you navigate to any one of the topic slides and can be used to
                             skip ahead to a section you or the audience feels is most relevant.

                             Talk track: Your organization’s protection is priority one for the Office 365 folks who develop
                             and work on ProPlus.

                             ProPlus has been designed following the Microsoft Security Development Lifecycle. Here at
                             Microsoft, we bring together the best practices from two decades of building enterprise software
                             and managing online services to give you an integrated software-as-a-service solution. We also
                             provide you with numerous resources, features, and capabilities to ensure you organization is safe
                             from even the most advanced threats. Let’s check how ProPlus makes this a reality.

                             ProPlus helps you and your people to:
                                  Detect issues before they happen
                                  Safeguard your company's most important data


                             Guidance: This slide explores the “detect issues before they happen” portion of the “intelligent
                             security” Microsoft 365 pillar. Use this slide if relevant to your audience. This slide features a
                             number of hyperlinks that enable you to navigate to other sections of the presentation. The top
                             bar navigation will enable you to jump to the selected section’s “hero” slide, while the bottom
                             “click here for a feature overview” bar will take you to a slide in the appendix that features a
                             PowerPoint Zoom overview of every feature that relates to the “intelligent security” Microsoft 365
                             pillar.

                             Talk track: Cybersecurity threats have become ubiquitous in today’s digital landscape and
                             organizations must arm themselves against advanced attacks. There are a number of features in
                             the ecosystem surrounding ProPlus that makes it possible to defend your organization against




                                                                                                                                     TOCMAIL_00000942
Case 0:20-cv-60416-AMC Document 97-71 Entered on FLSD Docket 07/09/2021 Page 20 of
                                      24


                             these sophisticated threats.

                             Defend against malicious documents with ATP Safe Attachments*:
                                  Protect your organization from harmful attachments through ATP Safe Attachments
                                     policies
                                  Set policies to identify if email attachments are malicious
                                  View ATP reports in the Office 365 Security and Compliance Center dashboard


                             Ensure hyperlinks in documents are harmless with ATP Safe Links*:
                                  Protect your organization from harmful hyperlinks through ATP Safe Links policies
                                  Create a custom blocked URL list for more advanced protection
                                  View ATP reports in the Office 365 Security and Compliance Center dashboard


                             Neutralize spear-phishing tactics using ATP URL Detonation*:
                                   Prevent users from being compromised by files linked to malicious URLs
                                   Configure a SafeLink policy that turns on the URL trace to track user clicks (especially
                                      useful for instances when users can bypass the warning and click through to blocked
                                      pages)
                                   Focus on remediation efforts for impacted users while not disrupting the work of
                                      unaffected users


                             Please note this is not an exhaustive list. There are more features in ProPlus that will enable you
                             and teams to detect issues before they happen.

                             *Must have an E5 subscription or purchased a separate ATP subscription (for E1, E3, and ProPlus
                             standalone SKUs)




                                                                                                                                   TOCMAIL_00000943
Case 0:20-cv-60416-AMC Document 97-71 Entered on FLSD Docket 07/09/2021 Page 21 of
                                      24


                             Guidance: This slide explores the “safeguard your company's most important data” portion of the
                             “intelligent security” Microsoft 365 pillar. Use this slide if relevant to your audience. This slide
                             features a number of hyperlinks that enable you to navigate to other sections of the presentation.
                             The top bar navigation will enable you to jump to the selected section’s “hero” slide, while the
                             bottom “click here for a feature overview” bar will take you to a slide in the appendix that
                             features a PowerPoint Zoom overview of every feature that relates to the “intelligent security”
                             Microsoft 365 pillar.

                             Talk track: Company data is one of the most important assets your organization owns. It is also the
                             most sought-after prize malicious hackers attempt to get their hands on. ProPlus has a number of
                             built-in strategies to keep your data where it belongs.

                             Prevent data loss via built-in Policy Tips:
                                  Identify sensitive information across many locations
                                  Safeguard sensitive information from accidental leaks
                                  Educate and empower end users with in-app policy tips


                             Encrypt sensitive messages with Office 365 Message Encryption:
                                  Reduce the risk of unintended disclosure by encrypting and rights-protecting email
                                      messages
                                  Control sensitive data with flexible policies or ad hoc customer controls
                                  Meet compliance needs more easily


                             Embrace multi-layer defense with Multi-Factor Authentication:
                                 Enforce an additional layer of security for user sign-ins and transactions
                                 Manage multi-factor authentication (MFA) policies from a unified Office 365 admin
                                     center
                                 Establish authentication factors that work best for your users—using a mobile app, phone
                                     call, SMS, etc.


                             Please note this is not an exhaustive list. There are more features in ProPlus that will enable you
                             and your staff to safeguard your company's most important data.

                             *Must have an E5 subscription or purchased a separate ATP subscription (for E1, E3, and ProPlus
                             standalone SKUs)




                                                                                                                                    TOCMAIL_00000944
Case 0:20-cv-60416-AMC Document 97-71 Entered on FLSD Docket 07/09/2021 Page 22 of
                                      24


                             Guidance: We suggest using the Office Enterprise Hero Demo as your source for demo material
                             (demos.microsoft.com). You can do a demo here or after relevant sections throughout the
                             presentation.

                             Talk track: N/a




                             Guidance: This slide showcases the broad range of customers, across industries, whose business
                             has been impacted for the better by deploying ProPlus. We recommend focusing on available
                             success stories that the audience would find most relatable.

                             Talk track: These are some of the many customers who have successfully deployed Office 365
                             ProPlus. Each has a different story about how Office 365 ProPlus has helped improve
                             collaboration, boost communication and drive more productivity within their workplaces.
                                   Hamburg Port Authority (HPA): Germany's Largest Port Adopts Office 365 ProPlus,
                                      Reduces Administration by 75 Percent
                                   Kindred Healthcare: Healthcare Provider Chooses Office 365 to Meet Compliance
                                      Needs, Boost Communications
                                   The Walsh Group: Construction Firm Improves Anywhere Access, Reduces IT Costs with
                                      Cloud Solution
                                   L'Occitane en Provence: Retailer Improves Collaboration and Gains Licensing Flexibility
                                      with Office 365
                                   Sephora: Beauty Product Retailer Enables Work-Life Balance with Office 365 ProPlus
                                   Brock & Scott: Legal Firm Boosts Competitive Advantage, Productivity, by Sharing Best
                                      Practices
                                   TE Connectivity: TE Connectivity Delivers Extraordinary Customer Experience with Office
                                      365 ProPlus
                                   Midroc Europe: European Property Developer Expands into New Markets with Office
                                      365
                                   Swisscom: Swisscom Improves Mobility, Strengthens Collaboration with Office 365
                                      ProPlus


                             These and other case studies and quotes are available on Microsoft Customer Stories
                             customers.microsoft.com.




                                                                                                                              TOCMAIL_00000945
Case 0:20-cv-60416-AMC Document 97-71 Entered on FLSD Docket 07/09/2021 Page 23 of
                                      24


                             Guidance: The purpose of this slide is to provide assurance to the customer that Microsoft has a
                             proven and programmatic method for helping them deploy ProPlus within their organization. The
                             point to make here is they don’t have to do this themselves, but there are resources available (for
                             free for deployments over 50 seats) to help onboard and get them up and running quickly and
                             easily.

                             Talk track: Our mission as a company—to help every individual and business on the planet
                             achieve more—is not only about the products we create, but how we enable customers to get the
                             most value out of those products.

                             We’ve designed FastTrack – our customer success service – to help you move to Office 365,
                             smoothly and with confidence, and realize business value faster. It is available as part of your
                             Office 365 subscription*, and provides you with a set of best practices, tools, resources, and
                             experts committed to making the experience with Office 365 a success.

                             With the FastTrack Center benefit for Office 365, you work remotely with Microsoft specialists**
                             to get your Office 365 environment ready for use and plan rollout and usage within your
                             organization. Microsoft has 800+ FastTrack engineers worldwide who have worked with
                             customers to develop over 51,000 success plans to onboard and drive adoption of Office 365.

                             Microsoft FastTrack assists with core onboarding, which involves service provisioning and tenant
                             and identity integration. It also includes steps for providing a foundation for onboarding services
                             like Exchange Online, SharePoint Online, Skype for Business Online and Office 365 ProPlus.

                             For Office 365 ProPlus, we further provide guidance on:
                                  Addressing deployment issues such as application compatibility with an assessment using
                                      Office Telemetry***
                                  Assigning end-user licenses using the Office 365 admin center and Windows PowerShell
                                  Configuring update settings using the Office Deployment Tool
                                  Setting up a single on-site distribution server for Office 365 ProPlus, including assistance
                                      with the creation of a configuration.xml file for use with the Office Deployment Tool
                                  Deploying using Microsoft System Center Configuration Manager, including assistance
                                      with the creation of System Center Configuration Manager packaging
                                  Installing Office 365 ProPlus from the Office 365 portal using Click-to-Run
                                  Installing Office Mobile apps (like Outlook Mobile, Word Mobile, Excel Mobile, and
                                      PowerPoint Mobile) on your iOS, Android, or Windows Mobile devices


                             Microsoft FastTrack has assisted in the migration of over 4.1M seats and 3.7PB of data, enabling
                             over 22,000 customers to experience the benefits of Office 365.




                                                                                                                                   TOCMAIL_00000946
Case 0:20-cv-60416-AMC Document 97-71 Entered on FLSD Docket 07/09/2021 Page 24 of
                                      24


                             For more information on Microsoft FastTrack, visit http://fasttrack.microsoft.com.

                             DISCLAIMERS:
                             *FastTrack resources and services are included with Office 365 ProPlus for customers with at least
                             50 seats. For 50-149 seat customers, we provide migration guidance only. 150 seats and above
                             qualify for the migration benefit using the migration factory.

                             **The FastTrack Center is available during normal business hours for a given region. Assistance is
                             available in Traditional Chinese and Simplified Chinese (resources speak Mandarin only), English,
                             French, German, Italian, Japanese, Korean, Portuguese (Brazil), Spanish, Thai, and Vietnamese.

                             ***Office Telemetry available to FastTrack customers with greater than 20,000 seats.
                             Guidance: Use this slide to wrap up the conversation and provide some clear and actionable “go-
                             dos”. This slide should likely be modified based on the specific action you want the audience to
                             take.

                             Talk track: If you are interested in learning more about the value Office 365 ProPlus can provide
                             to your company, there are a number of additional materials available for continued education.
                             We recommend the following:
                                   Dive deeper into Office 365 products and solutions
                                   Schedule a hands-on Customer Immersion Experience
                                   Initiate an Office 365 pilot through FastTrack


                             Guidance: Closing slide. Wrap up the conversation and ask if there are any questions or
                             comments.

                             Talk track: Thank you for taking the time to discuss with us today. Are there any additional
                             question before we wrap up?




                                                                                                                                  TOCMAIL_00000947
